Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 02 April 2021 regarding the rejections of record under 35 U.S.C. 103 over Son (US 2016/0133939 A1) have been fully considered and are persuasive. Son does not teach a conductive carbon or binder coating having a thickness in the range of about 0.5 micrometers to about 5 micrometers. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made further in view of Lee (WO 2014021691 A1 and its provided machine translation) obviating this feature.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160133939 A1), of record, in view of Lee (WO 2014021691 A1 and its provided machine translation), newly cited.
Regarding Claim 1, Son teaches a lithium-ion battery comprising an anode (negative electrode 112), a cathode (positive electrode 114), and a liquid lithium ion-containing electrolyte solution (electrolyte solution, see [0061]-[0062]), at least one of the anode or the and cathode comprising a porous electrode layer formed of a mixture of particles of an active electrode material for the anode or cathode (see [0043]-[0045] regarding active cathode materials and see [0046]-[0050] regarding active anode materials) and pieces of electrically conductive wires (metal fibers, see [0034], [0036] and [0039]-[0041]), the mixture being bonded as the porous electrode layer to a metal current collector for the anode or cathode (see figure 1 showing current collector 12 with active material layer 14 including active material 16 and metal fibers 18; see also [0042] indicating that this electrode may be a positive or a negative electrode; see also [0060] indicating that the metal fibers may be contained by either the positive or negative electrode) with its pores being infiltrated with the electrolyte solution (see again [0061]-[0062] regarding impregnation of electrolyte), the thickness of the porous electrode layer on the metal current collector for the anode or cathode being in the range of about 20 micrometers to about 2mm, which fully encompasses the claimed range of sixty micrometers to two millimeters), wherein the electrically conductive wires are at least partially coated with a conductive carbon (see [0051]-[0052] regarding mixing a conductive carbon into the electrode mixture, which coats the metal wires and thereby reads on the claim language) and a binder (see [0053] regarding mixing a binder into the electrode mixture, which coats the metal wires and thereby also reads on the claim language), wherein the metal current collector is a copper foil or an aluminum foil (see [0033] indicating at least copper or aluminum as the current collector materials), and wherein the pieces of electrically conductive wires 
Son does not explicitly recite that if the metal current collector is a copper foil, the pieces of electrically conductive wires include pieces copper wire, and wherein the pieces of electrically conductive wires include pieces of aluminum or aluminum alloy wires if the metal current collector is an aluminum foil. However, since Son teaches all of these materials and teaches that they may be used together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed materials in order to produce an electrode that retains excellent electrical conductivity without or substantially without increasing resistance when manufactured as a high capacity thick film electrode, and may be used in a rechargeable lithium battery having excellent high capacity, output characteristics and the like (see [0021]).
Son also does not teach that the electrically conductive wires are at least partially coated with one of a conductive carbon and a binder having a thickness in a range of about 0.5 micrometers to about 5 micrometers.
However, Lee also teaches a battery electrode, and specifically teaches the inclusion of a conductive wire (10), which may be metal (see [0053]), and further teaches coating this fiber in active material (lithium metal 20) and in carbon (carbon 30, see figures 1A, 1B and 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wires of Son with the carbon coating of Lee in order to improve the discharge efficiency of the battery (see [0057]-[0058]).
Regarding Claim 2, Son further teaches that the electrically conductive wires have diameters in the range of about 0.5 micrometers to about 50 micrometers (see [0036]), which is within the claimed range of 0.05 micrometers to 100 micrometers, and lengths in the range of 50 micrometers to 20 millimeters (see again [0036]), which overlaps with the claimed range of 1 micrometer to 10 millimeters, 
Regarding Claims 3 and 7, Son further teaches that at least one of the anode or cathode comprises the porous electrode layer (see [0042] indicating that the active material shown in combination with the metal fiber may be a positive active material or a negative active material; see also [0060] indicating this).
Regarding Claim 4, Son further teaches in examples 1-3 that the positive electrode comprises a porous electrode layer with both active material and stainless steel metal fibers bonded to an aluminum foil current collector (see [0073]-[0077]). However, Son also teaches that at least one of the positive and negative electrode may include the metal fiber teaching the claimed conductive wire (see [0042] indicating that the active material shown in combination with the metal fiber may be a positive active material or a negative active material; see also [0060]), that copper fibers are an alternative to stainless steel fibers (see [0040]) and that copper is an alternative current collector material (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed combination of materials for the anode conductive fiber and current collector as they are clearly indicated alternatives in Son. 
Regarding Claim 8, Son further teaches in examples 1-3 that the positive electrode comprises a porous electrode layer with both active material and stainless steel metal fibers bonded to an aluminum foil current collector (see [0073]-[0077]). However, Son also teaches that aluminum fibers are an alternative to stainless steel fibers (see [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed 
Regarding Claim 10, Son further teaches in examples 1-3 (see [0073]-[0077]) a lithium-ion battery in which a cathode specifically includes a mixture of particles of active cathode material (LiCoO2) and pieces of electrically conductive wires (stainless steel metal fibers), the mixture of particles of active cathode material and pieces of electrically conductive wires being resin-bonded (as a result of the binder PVdF) as a porous electrode layer to a surface of a metal current collector for the cathode, the metal current collector for the cathode being an aluminum foil.
Son does not explicitly recite an example of the anode as claimed. However, Son teaches that the electrode described may be a positive or negative electrode (see [0042]) and that at least one selected from the positive electrode and the negative electrode may be the electrode containing the metal fiber (see [0060]). Son also teaches both copper and aluminum as the material for either electrode’s current collector (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the metal fibers of Son in an anode in addition to a cathode and to include the particularly claim current collector materials as these are clearly indicated alternatives in Son.

Claims 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee as applied to Claim 1 above in view of Ikenuma (US 20150262762 A1), newly cited.
Regarding Claim 6, Son further teaches that the anode comprises the porous electrode layer (see [0042] indicating that the active material shown in combination with the metal fiber may be a positive active material or a negative active material; see also [0060] indicating this) bonded to a surface of a copper foil current collector for the anode (see [0033] indicating at least copper as the current collector materials), and wherein the pieces of electrically conductive wires include pieces of copper 
Son is silent as to the average dimensions of the particles of active electrode material. However, the active material particle size in examples 1-3 is necessarily less than the total thickness of the active material layer, which in examples 1-3 is 45 micrometers (the total thickness of the positive electrode is 60 micrometers and the total thickness of the current collector foil is 15 micrometers, therefore, the total thickness of the active material layer is 45 micrometers; note that this falls within the described range for the thickness of the electrode active material layer recited in [0037]).
Ikenuma also teaches electrodes for lithium ion batteries which have conductive additives mixed with the active material particles (see figure 1B and [0100] indicating conductive additives with needle-like shape 114 mixed with active material particles 111; see [0083] indicating that metal fibers, specifically copper or aluminum may be the conductive additive) and disposed on a current collector (current collector 102, see [0062] noting that both copper and aluminum are possible materials for the current collector). These fibers are used for the same purpose as Son: to increase the conductivity of the electrode by creating conductive paths through the active material. Ikenuma further teaches that the particles of the negative electrode active material range in size from 5 micrometers to 50 micrometers (see again [0100]), which overlaps with the claimed range of 0.5 to 30 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the particles sizes of Ikenuma with the specific conductive fiber structure of Son in order to create conductive pathways through an electrode and thereby increase performance of the battery.
Regarding Claim 9, Son further teaches that the cathode comprises the porous electrode layer (see [0042] indicating that the active material shown in combination with the metal fiber may be a positive active material or a negative active material; see also [0060] indicating this) bonded to a surface 
Son is silent as to the average dimensions of the particles of active electrode material. However, the active material particle size in examples 1-3 is necessarily less than the total thickness of the active material layer, which in examples 1-3 is 45 micrometers (the total thickness of the positive electrode is 60 micrometers and the total thickness of the current collector foil is 15 micrometers, therefore, the total thickness of the active material layer is 45 micrometers; note that this falls within the described range for the thickness of the electrode active material layer recited in [0037]).
Ikenuma also teaches electrodes for lithium ion batteries which have conductive additives mixed with the active material particles (see figure 1B and [0100] indicating conductive additives with needle-like shape 114 mixed with active material particles 111; see [0083] indicating that metal fibers, specifically copper or aluminum may be the conductive additive) and disposed on a current collector (current collector 102, see [0062] noting that both copper and aluminum are possible materials for the current collector). These fibers are used for the same purpose as Son: to increase the conductivity of the electrode by creating conductive paths through the active material. Ikenuma further teaches that the particles of the positive electrode active material range in size from 0.005 micrometers to 100 micrometers (see again [0100]), which fully encompasses with the claimed range of 0.3 to 30 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the particles sizes of Ikenuma with the specific conductive fiber structure of Son in order to create conductive pathways through an electrode and thereby increase performance of the battery.
Claim 12, Son further teaches in examples 1-3 (see [0073]-[0077]) a lithium-ion battery in which a cathode specifically includes a mixture of particles of active cathode material (LiCoO2) and pieces of electrically conductive wires (stainless steel metal fibers)the pieces of electrically conductive wires having a diameter of 5 micrometers, which falls within the claimed range of 0.05 micrometer to 100 micrometers, the mixture of particles of active cathode material and pieces of electrically conductive wires being resin-bonded (as a result of the binder PVdF) as a porous electrode layer to a surface of a metal current collector for the cathode, and the metal current collector for the cathode being an aluminum foil.
Son does not explicitly recite an example of the anode as claimed, nor does Son explicitly recite an example where the electrically conductive wires of the cathode include aluminum wires. However, Son teaches that the electrode described may be a positive or negative electrode (see [0042]) and that at least one selected from the positive electrode and the negative electrode may be the electrode containing the metal fiber (see [0060]). Son also teaches both copper and aluminum as the material for either electrode’s current collector (see [0033]) and Son teaches aluminum as an alternative to stainless steel as the metal fiber (see [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the metal fibers of Son in an anode in addition to a cathode and to include the particularly claim current collector materials as these are clearly indicated alternatives in Son.
Son is silent as to the average dimensions of the particles of active electrode material. However, the active material particle size in examples 1-3 is necessarily less than the total thickness of the active material layer, which in examples 1-3 is 45 micrometers (the total thickness of the positive electrode is 60 micrometers and the total thickness of the current collector foil is 15 micrometers, therefore, the total thickness of the active material layer is 45 micrometers; note that this falls within the described range for the thickness of the electrode active material layer recited in [0037]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shi (US 2009/0305135 A1) also teaches conductive fibers coated with carbon in battery electrodes and Zhamu (US 2010/0173198 A1) also teaches coated conductive wires in electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723